DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 27-29, 31, 32 and 35-37 are pending in the application.  Claims 1-26, 30, 33 and 34 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/JP2018/024953, filed 06/09/2018 and claims priority to foreign application JP2017-128181, filed 06/30/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 appears to simply .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29, 31, 32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over ANONYMOUS:  “Report on the Deliberation Results", 13 June 2017, XP55771515: p. 1-68 https://www.pmda.go.jp/files/000226672.pdf (cited by Applicants; referred to herein as “The Report”).


    PNG
    media_image1.png
    251
    714
    media_image1.png
    Greyscale
It is noted that there is a clear quantitative dose-response difference among PK parameters measured for subjects with normal hepatic function, mild hepatic cirrhosis and moderate hepatic cirrhosis, in terms of Cmax, AUC and t1/2, the net result being increased pemafibrate exposure with increasing hepatic impairment, where exposure to pemafibrate to subjects with Child-Pugh class A hepatic cirrhosis is approximately 2-fold higher than in subjects with normal hepatic function, and where exposure to pemafibrate to subjects with Child-Pugh class B hepatic cirrhosis is approximately 4-fold higher than in subjects with normal hepatic function (as judged by Cmax and AUC).  It is further noted that the conclusion of The Report (Overall Evaluation - see p. 68) comprises the following:

    PNG
    media_image2.png
    142
    713
    media_image2.png
    Greyscale

Accordingly, based on the results of The Report, it would have been obvious to a skilled artisan to treat a liver cirrhosis patient for hyperlipidemia (reading on claim 28) by administering a lower dose of pemafibrate than is administered to a person with normal liver function, said lower dose being readily determined based on the cited pharmacokinetic data, where the daily dose is approximately 2-fold lower for a patient having mild liver cirrhosis than for a patient with normal liver function, and where the daily dose is approximately 4-fold lower for a patient having moderate liver cirrhosis than for a patient with 
Regarding the dosages and dosage schedules recited in claims 31, 32, and 35-37, due to the significant dose-response relationship described in The Report (see above), it would have been well within the skill level of the ordinary artisan to determine, by means of routine optimization, the appropriate drug dose and dose schedule to effectively treat a liver cirrhosis patient for hyperlipidemia, where the same motivation applies, that is, to achieve satisfactory lowering of TG while minimizing undesirable side-effects in this patient population.  
Response to Arguments
Applicant’s arguments, see REMARKS, filed 07/15/2021, with respect to the rejection(s) of claim(s) 27-29, 31, 32 and 35-37 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ANONYMOUS:  “Report on the Deliberation Results", 13 June 2017, XP55771515: p. 1-68 https://www.pmda.go.jp/files/000226672.pdf, as cited in the information disclosure statement filed on 03/05/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625